Title: To George Washington from James Wynkoop, 23 December 1790
From: Wynkoop, James
To: Washington, George



Sir
Philadelphia Dec. 23d 1790

The Constitution of the united States having rendered it expedient to resort to the federal Government for such prudent regulations as may best tend to secure the different Ports of the United States from the Introduction of pestilential Diseases by Sea, and a law for this purpose having been already agitated in the House of Representatives in Consequence of a Petition, drawn up by my much respected Friend Doctor McHenry—The Establishment of Health officer for the Port of Baltimore among other things seems to be a necessary Consequence of such Regulations—The Petition to which I have the honor to allude, signed by a number of my fellow Citizens contains a proof of their good wishes for my personal Success in the application I now have the honor, with great defference & respect, of making to your Excellency, to solicit most humbly, the appointment of inspecting Physician for the Port of Baltimore, when the System is carried into Effect.
I have the further honor of inclosing to your Excellency the within Papers, as Testimonies of the Idea Gentlemen of the Faculty and others are pleased to entertain of my fitness and ability to perform the Duties of this important Office. I am, with the greatest Defference and Respect, Your Excellencys Most obt Sert

Jas: Wynkoop

